Citation Nr: 1525541	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  00-04 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for a cervical spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for dermatitis.

3.  For the period prior to January 4, 2007, entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, and from
October 1975 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 1999 and September 1999 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

With regard to the cervical spine rating claim, the Board wishes to clarify that this matter is on appeal from a September 1999 rating decision.  By way of background, a January 1994 rating decision granted an increased 10 percent disability rating.  The Veteran filed a May 1994 notice of disagreement.  A January 1995 statement of the case (SOC) was issued, and the Veteran filed a March 1995 substantive appeal.  In February 1997, the Board remanded the claim for further development.  An August 1999 Board decision granted a 50 percent rating.  The Veteran did not file a notice of appeal to the Court of Appeals for Veterans Claims (Court); therefore, the August 1999 Board decision became final.  A September 1999 rating decision assigned the 50 percent rating based on the Board's decision.  In November 1999, the Veteran filed a notice of disagreement with the September 1999 rating decision.  A March 2003 SOC was issued, and the Veteran filed a March 2003 substantive appeal.

With regard to the dermatitis rating matter, this matter is on appeal from a January 1999 rating decision that granted an increased 10 percent rating, effective March 25, 1997.  See Claim, March 25, 1997.  The Veteran filed an April 1999 notice of disagreement.  A March 2003 SOC was issued, and the Veteran filed a March 2003 substantive appeal.

With regard to the TDIU matter, this claim is also on appeal from the January 1999 rating decision.  The Veteran filed an April 1999 notice of disagreement.  A February 2000 SOC was issued, and the Veteran filed a March 2000 substantive appeal.  

In July 2003, the Board remanded all three of the Veteran's claims on appeal herein for further development.  A December 2005 Board decision denied the Veteran's claims.  In January 2006, the Veteran filed a notice of appeal to the Court.  A January 2007 Court Order granted a joint motion by the parties to vacate the December 2005 Board decision and remand these matters back to the Board.  A December 2007 Board decision denied the dermatitis and cervical spine rating claims, but only on a schedular basis, and the Board remanded extraschedular consideration to the RO, as well as the issue of entitlement to a TDIU.  An April 2010 Memorandum Decision of the Court set aside the December 2007 Board decision and remanded the cervical spine and dermatitis matters to the Board.  Meanwhile, in October 2009, the Board had again remanded the issues of entitlement to extraschedular consideration, and the TDIU claim, to the RO for further development.  In November 2010, the Board remanded all three of the Veteran's claims herein, in their entirety (schedular and extraschedular), to the RO for further development.  These matters are all now returned to the Board for further review.

Recently, a July 2014 rating decision awarded a TDIU effective January 4, 2007.  Entitlement to a TDIU for the period prior to January 4, 2007, however, remains on appeal before the Board.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A.  Cervical Spine

The Veteran's cervical spine disability is currently assigned a 50 percent disability rating, effective October 20, 1992.  The Veteran seeks an increased rating.  See Notice of Disagreement, November 1999.

In March 2001, the Veteran, by way of his representative, identified treatment at the VA medical center in Detroit in 1999.  These records have not yet been associated with the claims file.  Therefore, this matter should be remanded to obtain any outstanding VA treatment records from the Detroit VA medical center dated in 1999.

Most recently, in November 2010, the Board remanded the Veteran's claim for further development, particularly so that the Veteran's VA treatment records from West Los Angeles dated since February 2004 could be associated with the claims file, and so that the Veteran could be afforded a new VA examination.  

Pursuant to the Board's remand, in March 2013, all of the Veteran's West Los Angeles VA treatment records dated from 2004 to February 2013 were associated with the claims file.  A March 2015 SSOC was issued, which references the Veteran's VA treatment records dated through July 2014 were reviewed.  None of these records dated since February 2013, however, were associated with the claims file.  Therefore, on remand, all of the Veteran's VA treatment records dated from February 2013 to present should be associated with the claims file.

Also, pursuant to the Board's remand, the Veteran was afforded VA examinations in March 2011 (with an addendum) and September 2014, which reports the Board notes did address occupational impairment as directed by the Board.  However, the September 2014 VA examiner noted that the Veteran experienced flare-ups, but did not specify whether flare-ups resulted in any additional limitation of motion, or if unable to so opine, the examiner did not explain such (the Board does, however, acknowledge that the examiner did note the additional limitation of motion due to DeLuca factors).  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (VA examiner should opine "whether pain could significantly limit functional ability during flare-ups . . . in terms of the degree of additional range-of-motion loss" to the extent feasible) (citing 38 C.F.R. § 4.40).  Therefore, regrettably, this matter should also be remanded to afford the Veteran a new VA examination, including to address any additional degrees of limitation of motion due to flare-ups, and due to DeLuca factors, to the extent feasible.  Occupational impairment should also again be addressed.

As a final matter, the Board acknowledges that recently, the RO referred the Veteran's rating claims (cervical spine and dermatitis) to the C&P Director for extraschedular consideration, albeit the Board emphasizes that this was not pursuant to any directive by the Board.  A March 2015 administrative decision was issued (concluding in part that no unusual or exceptional disability pattern was demonstrated).  Again, the Board emphasizes at up to this time, the Board has not made any finding that referral to the C&P Director for extraschedular consideration was warranted.  Likewise, no further development with the C&P Director is indicated at this time.

B.  Dermatitis

The Veteran's dermatitis is currently assigned a 10 percent disability rating under the pre-August 30, 2002 version of Diagnostic Code 7806.  The Veteran seeks an increased rating.  See Claim, March 25, 1997.

Most recently, in November 2010, the Board remanded the Veteran's claim so that he could be provided with a new VA examination to address the current severity of his dermatitis, and also to address the effect of his dermatitis on his occupational functioning.  Pursuant to the Board's remand directive, the Veteran was afforded new VA examinations in March 2011 and September 2014.  With regard to the most recent VA examination, the Board notes that unfortunately, the DBQ did not address certain of the pre-August 2002 rating criteria.  Specifically, the Board notes that a higher, 30 percent rating under the pre-August 2002 Diagnostic Code 7806 contemplates exudation or itching constant, extensive lesions, or marked disfigurement.  A higher maximum 50 percent rating is provided for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  Although the examiner noted there was no disfigurement involved, he did not address these other criteria, albeit the Board acknowledges that the DBQ did not prompt him to do so.  Therefore, on remand, the Veteran should be afforded a new VA examination to address the current severity of his dermatitis, the occupational impairment due to his dermatitis, and to address the pre-August 2002 rating criteria under old Diagnostic Code 7806.

As noted above, it appears that there may be VA treatment records from the Detroit VA medical center dated in 1999 that have not yet been associated with the claims file.  Therefore, on remand, any such missing records from the Detroit VA medical center dated in 1999 should be associated with the claims file and reviewed.

C.  TDIU

A July 2014 rating decision awarded a TDIU, effective January 4, 2007.  Entitlement to a TDIU for the period prior to January 4, 2007, however, remains on appeal before the Board, as the Veteran filed his claim in March 1997.

Because the Board is remanding the issues of entitlement to increased ratings for the Veteran's cervical spine and dermatitis disabilities, the Board will defer decision on this matter as intertwined.

The Board adds that after the issuance of the July 2014 rating decision that partially granted the TDIU claim effective January 4, 2007, the Veteran was afforded VA examinations relating to his cervical spine and dermatitis in September 2014, which reports addressed the effect of the Veteran's disabilities on his occupational functioning (albeit the Board acknowledges these examinations were performed seven years after the effective date of his TDIU rating).  A subsequent March 2015 SSOC was issued, but it did not readjudicate the issue of entitlement to a TDIU for the period prior to January 4, 2007.  Therefore, on remand, entitlement to a TDIU for this period should be readjudicated.

The Board adds that any outstanding 1999 treatment records from the Detroit VA medical center that may be associated with the claims file pursuant to the Board's remand herein (as explained above) may bear directly on the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records from the Detroit VA medical center dated in 1999.  If these records are found to not exist or to otherwise be unavailable, the Veteran should be notified of such.

2.  Associate with the claims file all of the Veteran's recent VA treatment records dated since February 2013.

3.  After the above development has been completed, schedule a new VA examination to address the current severity of the Veteran's service-connected cervical spine disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should comment as to whether the Veteran's cervical spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability.  If so, the examiner should note the additional functional limitation, if any, resulting therefrom, which, to the extent feasible, should be expressed in terms of additional degrees of limitation of motion.  If such is not feasible, the examiner should explain such.  

Also, if flare-ups are noted, the examiner should note any additional functional limitation resulting from flare-ups, which, to the extent feasible, should be expressed in terms of additional degrees of limitation of motion; if not feasible, the examiner should explain such.

The examiner should specifically address whether the Veteran's cervical spine is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any neurological abnormalities as a result of his cervical spine disability.  

The examiner should also address the effect of the Veteran's cervical spine disability on his activities of daily living and occupational functioning.

4.  After the development in paragraphs (1) and (2) has been completed, schedule the Veteran for a new VA examination to address the current nature and severity of his dermatitis (including on any affected body part).  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The VA examiner should address whether the Veteran's dermatitis involves symptoms of disfigurement, lesions, constant itching (or any itching otherwise), exudation, ulceration, exfoliation, crusting, and pain.  

The examiner should also address whether the Veteran's dermatitis is painful or tender, and whether it results in limitation of function of the affected parts.

Also, the examiner should address the effect of the Veteran's dermatitis on his occupational functioning.

With regard to the head, face, and neck, the examiner should address whether there is tissue loss and cicatrization, and if so, whether there is also marked discoloration, and/or color contrast.

Also, the head, face and neck should be specifically assessed for the following characteristics of disfigurement:

(1) Scars five or more inches in length;
(2) Scars at least one-quarter of an inch wide at the widest part;
(3) .Surface contour of the scar elevated or depressed on palpation;
(4) Scar adherent to underlying tissue;
(5) Skin hypo- or hyper-pigmented in an area exceeding six square inches;
(6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches);
(7) Underlying soft tissue missing in an area exceeding six square inches;
(8) Skin indurated and inflexible in an area exceeding six square inches.

Also, with regard to the head, face, and neck, the examiner should address whether there is visible or palpable tissue loss and either gross distortion or asymmetry of one or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks (lips).

Unretouched photographs of the head, face and neck should be taken and associated with the record.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

